 

 



THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”) OR ANY OTHER APPLICABLE SECURITIES LAW OF ANY
STATE OR OTHER JURISDICTION, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT INCLUDING BUT NOT LIMITED TO
REGULATION S PROMULGATED UNDER THE ACT. THESE SECURITIES CANNOT BE TRANSFERRED,
OFFERED, OR SOLD IN THE UNITED STATES OR TO A “U.S. PERSON” (AS THAT TERM IS
DEFINED IN REGULATION S PROMULGATED UNDER THE ACT) UNLESS SUCH SECURITIES ARE
REGISTERED UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY
AND ITS COUNSEL. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

 

 

SUBSCRIPTION AGREEMENT

FOR

AMERICAN POWER corp.,

a Nevada corporation

 

 

This subscription agreement (this “Subscription Agreement”) is entered into by
and between American Power Corp., a Nevada corporation (the “Company”), and the
person or entity executing the Subscription Agreement (the “Subscriber”). In
this Subscription Agreement, the pronoun “it” means “he,” “she,” or “it,” as
appropriate. All terms not otherwise defined herein shall have the original
meaning as defined in that certain Stock Issuance Agreement dated September 10,
2010 between the Company and Subscriber (the “Stock Issuance Agreement”). This
Subscription Agreement is intended to be read in conjunction with the Company’s
quarterly and annual reports and any definitive proxy statements (collectively,
the “Reports”) filed with the Securities and Exchange Commission (“SEC”). All of
the Company’s SEC filings, including the Reports, may be reviewed and accessed
via the SEC’s website at http://www.sec.gov. (As used herein, Subscription
Agreement, Stock Issuance Agreement and Reports shall collectively be referred
to as the “Disclosure Documents”).

 

1. Offering. The Company is offering for sale to the Subscriber, and the
Subscriber is offering to purchase from the Company, Units at the Unit Price
determined to be $0.22 per Unit on the date hereof (the “Offering”), subject to
the terms, conditions, acknowledgements, representations, and warranties stated
herein and in the Stock Issuance Agreement. Each Unit consists of one (1) share
of common stock of the Company (“Share”) and one share purchase warrant (each a
“Warrant”). Each Warrant shall entitle the Subscriber to purchase one additional
share (each a “Warrant Share”) of Common Stock, at an exercise price equal to
150% of the Unit Price at which the Unit containing the Warrant being exercised
was issued, for a period of three (3) years from the date such Warrant is
issued.

 

 

(1)

 



 

2. Subscription. The Subscriber hereby irrevocably subscribes to purchase from
the Company the number of Units and at the aggregate purchase price (the
“Purchase Price”) set forth on the execution page to this Subscription Agreement
titled “SUBSCRIPTION AGREEMENT SIGNATURE PAGE.”

 

3. Purchase. The Subscriber shall have tendered and delivered an Advance to the
Company in the amount representing the Purchase Price set forth on the
Subscription Agreement Signature Page, along with the execution and delivery of
this Subscription Agreement.

 

4. Acceptance or Rejection of Subscription. The Subscriber understands and
agrees that the Company reserves the right, in its sole discretion, to reject
this subscription, in whole or in part if the Subscriber (a) failed to deliver
the Advance as payment of the Purchase Price, (b) failed to deliver a completed
Subscription Agreement, or (c) constitutes a “U.S. Person” as such term is
defined in Rule 902(k) of Regulation S under the Securities Act of 1933, as
amended (the “Act”), until there has been notice of acceptance of the
Subscriber’s subscription. In the event of rejection of this subscription, the
Company and Subscriber shall take all actions deemed necessary or advisable to
remedy such disqualifying matter causing rejection of the subscription. Upon
acceptance of the subscription by the Company, the Company will deliver to the
Subscriber an “accepted” Subscription Agreement, and cause the Units to be
promptly issued to the Subscriber.

 

5. Subscriber’s Representations, Warranties, Covenants. The Subscriber hereby
represents, warrants and covenants to the Company as follows, realizing that the
Company intends to rely on these representations, warranties, and covenants,
which shall survive the acceptance of the Subscriber’s subscription by the
Company:

 

5.1 Purchase For Own Account. The Subscriber (a) is purchasing the Units, or
Shares underlying the Warrants (the Units, Shares, Warrants and Shares
underlying the Warrants are collectively referred to hereafter as the
“Securities”) for its own benefit and account (not as a nominee or agent) for
investment purposes only and not with an intent or view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, (b) has no
present arrangement or intention to sell or distribute the Securities, or to
grant participation in the Securities, and (c) does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person, or to any third person, with respect to any of the
Securities.

 

5.2 Speculative Investment. The Subscriber represents and warrants that it
understands that an investment in the Securities is speculative and involves
substantial risks, including the possible loss of the entire investment, and
Subscriber represents and warrants that it is in a position to lose the entire
amount of such investment. In order to understand the risks involved with such
investment, Subscriber represents and warrants that it has carefully read and
understood the Disclosure Documents and “Risk Factors” set forth in Section 6 of
this Subscription Agreement.

 

5.3 Independent Review. In making the decision to invest in the Company and
subscribe for Units, the Subscriber has (a) received, read and is familiar with
the Subscription Agreement, Stock Issuance Agreement and Reports (b) been given
access and the opportunity to ask any and all questions it had, and to receive
answers from the Company or any person acting on its behalf concerning the
Company, its business plan, management and current financial condition, and/or
the terms and conditions of the offer and sale of the Units, and Subscriber has
received complete and satisfactory answers to any such inquiries, (c) has relied
solely upon the information contained within this Subscription Agreement or upon
information obtained in its own investigation, and represents and warrants that
neither the Company, nor any officer, employee, agent, or affiliate of the
Company has made any representations other than those contained within this
Subscription Agreement, (d) understands that the attorneys, accountants or other
professionals who have been employed to perform services on the Company’s behalf
have NOT been employed to represent the interests of the Subscriber, and
understands that it should consult with and rely on its own counsel or advisors
for independent legal, accounting, financial and tax advice concerning this
investment in the Company, including but not limited to advice as to the
legality of any resale of the Securities, tax or other consequences of such
investment in the Company, and the suitability of the investment for the
Subscriber, and (e) acknowledges that the Reports have been accessible and
available for inspection and that the appropriate officers of the Company have
been available to answer any questions concerning this investment. The
Subscriber represents and warrants it is solely responsible for its own due
diligence investigation of the Company and its analysis of the merits and risks
of an investment in the Company.

 

(2)

 



 

5.4 Pre-existing Relationship with the Company or Sufficient Business and
Financial Experience. The Subscriber represents and warrants that: (i) it has a
preexisting personal or business relationship with the Company or any of the
Company’s officers, directors or controlling persons, or (ii) by reason of its
business or financial experience or the business or financial experience of its
professional advisors who are unaffiliated with and who are not compensated by
the Company or any affiliate or selling agent of the Company, directly or
indirectly, it could be reasonably assumed to have the capacity to protect its
own interests in connection with the purchase of the Securities. A “preexisting
personal or business relationship” will be deemed to exist where the Subscriber
has personal or business contacts with the Company, or any officer, director or
controlling person of the Company, of such a nature and duration that would
enable a reasonably prudent purchaser to be aware of the character, business
acumen and general business and financial circumstances of the Company or person
with whom such relationship exists.

 

5.5 No Advertisement or General Solicitation. The offer and sale of the Units
has not been advertised through any article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or through any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising, and the Subscriber
is not purchasing as a result of any such advertisement or solicitation.

 

5.6 Authority to Purchase the Units and to Execute Subscription Agreement. The
Subscriber has all the requisite power, authority and capacity to acquire and
hold the Securities and to execute, deliver and comply with the terms of each of
the instruments required to be executed and delivered by the Subscriber in
connection with the subscription for the Units as contemplated by this
Subscription Agreement, and such execution, delivery and compliance does not
conflict with, or constitute a default under, any instruments governing the
Subscriber, any law, regulation or order, or any agreement to which the
Subscriber is a party or by which the Subscriber may be bound. The Subscriber
hereby adopts, accepts and agrees to be bound by all the terms and provisions of
this Subscription Agreement, and, if this subscription is accepted in whole or
in part, to perform and comply with any obligations therein imposed.

 

5.7 Partnership, Corporation or Trust. If the Subscriber is a partnership,
corporation or trust, the person executing this Subscription Agreement on its
behalf represents and warrants that (i) it has made due inquiry to determine the
truthfulness of the representations and warranties made pursuant to this
Subscription Agreement, and (ii) it is duly empowered, authorized, and qualified
(and if the Subscriber is a trust, by the trust agreement) to make this
investment and to enter into and execute this Subscription Agreement on behalf
of such entity.

 

5.8 Restricted Securities. The Subscriber acknowledges that the Securities have
not been registered or qualified under any federal or state securities laws in
reliance upon exemptions from the registration requirements of such laws, and
the Securities may not be transferred by the undersigned except in compliance
with the registration requirements of such laws or pursuant to available
exemptions from registration. The offer and sale of the Securities has not been
approved or disapproved by the SEC or any state regulatory authority, and any
representation to the contrary is unlawful.

 



(3)

 

 

5.9 Legend. The Subscriber understands and agrees that the certificate(s) or the
documents representing the Securities will bear one or more restrictive legends
determined by counsel to the Company to be necessary or appropriate in order to
comply with United States federal or state securities law or to secure or
protect any applicable exemptions from registration or qualification, including
a legend in substantially the following form and the Subscriber agrees to abide
by the terms thereof:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY OTHER APPLICABLE SECURITIES LAW OF
ANY STATE OR OTHER JURISDICTION, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. THESE SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR
SOLD IN THE UNITED STATES OR TO A “U.S. PERSON” (AS THAT TERM IS DEFINED IN
REGULATION S PROMULGATED UNDER THE ACT) UNLESS SUCH SECURITIES ARE REGISTERED
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE, THE AVAILABILITY
OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE CORPORATION AND ITS
COUNSEL. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.

 

5.10 Compliance with Securities Law. The Subscriber will not sell or otherwise
transfer the Securities except as permitted under the Act and applicable United
States state securities laws or an exemption therefrom, provided that the
Subscriber delivers to the Company an opinion of counsel (which opinion and
counsel are satisfactory to the Company) confirming the availability of such
exemption upon the Company’s request.

 

5.11 Resale. Subscriber may resell the Securities hereunder only pursuant to
registration under the Act, or pursuant to an available exemption from
registration and subject to an available exemption under Rule 144 promulgated
under the Act (“Rule 144”). The Securities may be sold following six (6) months
from the date Subscriber purchases the Securities so long as the Subscriber is
not an “affiliate” of the Company and all the conditions set forth under Rule
144 have been satisfied.

 

5.12 Company’s Reliance on Information Provided. The Subscriber understands that
the Securities are being offered and sold to it in reliance on specific
exemptions from the registration requirements of the United States federal and
state securities laws and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Subscriber set forth herein to determine the applicability
of such exemptions and the suitability of the Subscriber to acquire the
Securities.

 

5.13 Not a U.S. Person. The Subscriber represents and warrants that it is not a
“U.S. person” as such term is defined in Rule 902(k) of Regulation S under the
Act. A definition of “U.S. person” includes but is not limited to the following:
(i) any natural person resident of the U.S.; (ii) any partnership or corporation
organized or incorporated under the laws of the U.S.; (iii) any estate of which
any executor or administrator is a U.S. person; and (iv) any partnership or
corporation if (1) organized or incorporated under the laws of any foreign
jurisdiction, and (2) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Act, unless it is organized or
incorporated, and owned, by accredited investors who are not natural persons,
estates or trusts. The Subscriber represents that it is a bona fide resident of,
and is domiciled in, the country so designated on the signature page hereto.

 

(4)

 

 



5.14 No Written or Oral Representations. No person or entity, including the
Company or agents of the Company, has made any written or oral representations
or warranties, expressly or by implication to the Subscriber, (a) that any
person will resell or repurchase the Securities, (b) that any person will refund
the Purchase Price for the Units, (c) as to the future price or value of the
Securities, (d) as to the appropriate or exact length of time that Subscriber
will be required to hold the Securities, (e) as to the percentage of profit
and/or amount or type of consideration, profit, or loss to be realized, if any,
as a result of an investment in the Securities, or (f) as to the amount of
distributions that the Company will make.

 

5.15 Subscription Rejection Right. The Subscriber acknowledges that the Company
reserves the right to reject its subscription, to accept any subscription in
part only, or to prorate subscriptions, if the Subscriber (a) fails to deliver
the Advance as payment of the Purchase Price, (b) fails to deliver a completed
Subscription Agreement, or (c) constitutes a “U.S. Person” as such term is
defined in Rule 902(k) of Regulation S under the Act.

 

5.16 Subsequent Changes. All information which the Subscriber has provided to
the Company, including but not limited to all information given herein
concerning itself, investor status, address, residence, financial position and
knowledge and experience of financial and business matters are correct and
complete as of the date of the execution of the Subscription Agreement, and that
if there should be any material change in such information prior to this
Subscription Agreement being accepted by the Company, the Subscriber will
immediately provide the Company with such information. The Subscriber will
promptly notify the Company of any material fact or circumstance that would
cause any of the foregoing representations to be untrue, incomplete, or
misleading.

 

6. Risk Factors. In addition to the risks otherwise disclosed in the Reports and
elsewhere in this Subscription Agreement, the Subscriber acknowledges and
understands the risks involved with an investment to purchase the Units,
including, but not limited to, the risks described below:

 

6.1 Speculative. The Subscriber understands that an investment in the Securities
is speculative and involves substantial risks, including the possible loss of
the entire investment, and understands the risks and uncertainties discussed in
this Subscription Agreement.

 

6.2 Investment Risk; No Operating History. The Subscriber understands that the
Company is currently in a development stage and has no operating history nor any
history of profitability. The Company reserves the right to obtain additional
capital to develop its operations and complete its business plans. There is no
assurance that the Company can obtain additional capital to accomplish the
foregoing or successfully complete its business plans. As such, the Subscriber’s
investment in the Company involves a high degree of risk which may result in a
loss of all or substantially all of the Subscriber’s investment.

 



(5)

 

 

6.3 No Review of Fairness. No federal or state agency has passed upon the
Securities nor has made any finding, recommendation or determination as to the
fairness of this investment.

 

6.4 No Representations Concerning Suitability. The Company has made no
representations or recommendations to the Subscriber concerning whether the
purchase of the Securities is a suitable investment for it. The Subscriber and
its representative, if any, have the sole responsibility for determining whether
this investment is suitable for the Subscriber. The Company is not responsible
to the Subscriber for making any such determination.

 

6.5 Unit Price May Fluctuate. In accordance with the Stock Issuance Agreement,
the Unit Price and the exercise price of the Warrants may fluctuate from time to
time based upon market conditions and trading activity of the Company’s Common
Stock.

 

6.6 Illiquid Investment. The Subscriber’s investment in the Company is an
illiquid investment, and the Subscriber must bear the economic risk of its
investment.

 

6.7 The Securities Are Not Registered With The SEC Nor With Any State Securities
Authorities. The Securities will not be registered under the Act nor under any
state securities laws nor the securities laws of any other country in reliance
upon specific exemptions from registration under the provisions of the Act and
applicable state securities laws and the laws of other countries. The Securities
issued will be deemed "restricted securities" and may not be sold, transferred
or otherwise disposed of without an effective registration statement under the
Act or an exemption therefrom. As a result, the Securities may be transferred or
resold only if the Securities have been registered or there is an available
exemption from registration and the certificates representing the Securities
will bear a legend to this effect. The Securities are being offered in reliance
upon an exemption from the registration provisions of the Act, pursuant to
Regulation S promulgated thereunder.

 

6.8 Dilution in Initial Equity Interest. Any further issuance by the Company of
any additional Securities of the Company will dilute any equity interest of the
Subscriber. No assurances can be given that the Company will not issue
additional securities that will have the effect of diluting the equity interest
of the Subscriber.

 

6.9 Due Diligence and Investigation. The offer and sale of the Units is not
underwritten by or being offered through investment bankers or underwriters.
There has not been an independent review of matters covered in the Subscription
Agreement by any such professionals or other professionals. Subscriber must rely
solely upon its own investigation and analysis of the risks in making this
investment decision.

 

6.10 No Established Public Trading Market. Even though the Company’s Common
Stock is traded over-the-counter by quotation on the OTC Bulletin Board under
the symbol “AMNP” the Subscriber realizes there is no established public trading
market for the Securities.

 

6.11 Penny Stock Regulations Affect the Company’s Stock Price, Which May Make it
More Difficult to Sell. Broker-dealer practices in connection with transactions
in “penny stocks” are regulated by certain penny stock rules adopted by the SEC.
Penny stocks generally are equity securities with a price per share of less than
$5.00 (other than securities registered on certain national securities exchanges
or quoted on the NASDAQ Stock Market, provided that current price and volume
information with respect to transactions in such securities is provided by the
exchange or system). The penny stock rules require a broker-dealer, prior to a
transaction in a penny stock not otherwise exempt from the rules, to deliver a
standardized risk disclosure document that provides information about penny
stocks and the risks in the penny stock market. The broker-dealer must also
provide the customer with current bid and offer quotations for the penny stock,
the compensation of the broker-dealer and its salesperson in the transaction,
and monthly account statements showing the market value of each penny stock held
in the customer’s account. In addition, the penny stock rules generally require
that prior to a transaction in a penny stock the broker-dealer make a special
written determination that the penny stock is a suitable investment for the
purchaser and receive the purchaser’s written agreement to the transaction.
These disclosure requirements may have the effect of reducing the level of
trading activity in the secondary market for a stock that becomes subject to the
penny stock rules. The Securities are subject to the penny stock rules, and
investors may find it more difficult to sell their securities.

 



(6)

 

 

7. Indemnification. The Subscriber agrees to indemnify and hold the Company and
any person, if any, who controls the Company, within the meaning of Section 15
of the Act, and the Company’s officers, directors, agents, attorneys, and
affiliates harmless from and against all damages, losses, costs and expenses,
including reasonable attorneys’ fees and expenses reasonably incurred in the
investigation or preparation in defense of any litigation commenced or
threatened or any claim whatsoever, which they may incur by reason of the
failure by the Subscriber to comply with the terms and conditions of this
Subscription Agreement, or by reason of any misrepresentation or breach of any
warranty or covenant made by the Subscriber herein, or in any document provided
by the Subscriber to the Company in connection with the Subscriber’s investment
in the Securities. The Subscriber further agrees that the provisions of this
Section shall survive (a) the sale, transfer or any attempted sale or transfer
of all or a portion of the Securities, and (b) the death of the Subscriber.

 

8. Termination, Cancellation or Revocation. The Subscriber agrees that it may
not cancel, terminate, or revoke this Subscription Agreement or any agreement
made by it hereunder and that this Subscription Agreement shall survive the
death or disability of the Subscriber and shall be binding upon the Subscriber’s
heirs, executors, administrators, successors, and assigns, who shall execute a
substantially similar agreement.

 

9. Modification. Neither this Subscription Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any modification, discharge or termination is
sought.

 

10. Notices. Any notice, demand or other communication that any party hereto may
be required, or may elect, to give to anyone interested hereunder shall be
deemed given (a) three (3) business days after mailing if sent by registered or
certified mail, return receipt requested, addressed to such address as may be
given herein, (b) immediately if delivered personally at such address, including
by overnight delivery service, or (c) immediately if communicated by facsimile
to the person entitled to such notice, provided, however, that acknowledgment of
the receipt of such facsimile notice is returned to the person giving notice, it
being understood that such acknowledgment shall not be unreasonably withheld.

 



(7)

 

 

11. Payment of Expenses. Subject to the provisions of this Subscription
Agreement, the Company, on the one hand, and the Subscriber, on the other hand,
will pay all fees and expenses (including, without limitation, legal fees and
expenses) incurred by them in connection with the transactions contemplated
hereunder.

 

12. Counterparts. This Subscription Agreement may be executed through the use of
separate signature pages (including by facsimile) or in any number of
counterparts, and each of such counterparts shall, for all purposes, constitute
one agreement binding on all the parties, notwithstanding that all parties are
not signatories to the same counterpart.

 

13. Binding Effect. Except as otherwise provided herein, this Subscription
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns. The obligation of the Subscriber and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon the Subscriber and the heirs, executors, administrators and
successors of the Subscriber.

 

14. Entire Agreement. This instrument, including all appendices, exhibits and
schedules attached hereto which have been incorporated by reference into this
Subscription Agreement, contain the entire agreement of the parties with respect
to the subject matter of this Subscription Agreement, and there are no
representations, covenants or other agreements except as stated or referred to
herein.

 

15. Assignability. This Subscription Agreement is not transferable or assignable
by the Subscriber except as provided herein.

 

16. Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada as applied to
residents of that state entering into contracts wholly to be performed in that
state, without regards to conflicts of laws principles. The Subscriber hereby
agrees that any suit, action, or proceeding arising out of or relating to this
Subscription Agreement, any amendments or any replacements hereof, and any
transactions or agreements relating hereto shall be brought in the courts of, or
the Federal courts in, the State of Nevada, County of Washoe, and the Subscriber
hereby irrevocably consents and submits to the jurisdiction of such courts for
the purposes of any such suit, action or proceeding, and the Subscriber agrees
that service of process on the Subscriber in such suit, action or proceeding may
be made in the same way as is prescribed by this Subscription Agreement for
other notices. The Subscriber hereby waives, and agrees not to assert against
the Company or any assignee thereof, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, (a) any claim that he or she
is not personally subject to the jurisdiction of the above-named courts or that
his or her property is exempt or immune from setoff, execution or attachment,
either prior to judgment or in execution thereof, and (b) to the extent
permitted by applicable law, any claim that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of suit, action or proceeding
is improper or that this subscription agreement or any amendments or any
replacements hereof may not be enforced in or by such courts. Venue for such
actions as set forth above is intended to be inclusive.

 

17. Waiver of Jury Trial. The parties to this Subscription Agreement hereby
waive any right that they may otherwise have to a trial by jury in any suit,
action, or proceeding that arises out of or relates to this Subscription
Agreement, any amendments to or any replacements of this Subscription Agreement,
and any transactions or agreements relating to this Subscription Agreement. The
parties understand that, as a result of this waiver, the facts relating to any
dispute that is covered by this waiver will be tried, if necessary, to a judge
rather than to a jury.

 

18. Severability. If any provision or portion of this Subscription Agreement is
held to be unenforceable or invalid for any reason, the remaining provisions and
portions of this Subscription Agreement shall be unaffected by such holding.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



(8)

 





SUBSCRIPTION AGREEMENT SIGNATURE PAGE

 

In addition to the foregoing, the Subscriber hereby certifies that it (a) agrees
to all the terms and conditions of this Subscription Agreement, (b) meets the
suitability standards set forth in this Subscription Agreement, and (c) is a
resident of the jurisdiction indicated below.

 

I.               NUMBER OF SUBSCRIBED UNITS. Subscriber subscribes to purchase
2,727,273 Units
(at $0.22 per Unit) of the Company (“Units”). Each Unit Consists of one Share
and one Warrant.

 

II.             PURCHASE PRICE. The total purchase price of the Units (the
number of Units multiplied by price per Unit) is $600,000 (the “Purchase
Price”).

 

III.           WARRANTS. The attached Warrants entitle the Subscriber to
purchase 2,727,273 additional shares of Common Stock, at an exercise price of
$0.33 for a period of 3 years from the date the Warrant is issued.

 

The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares as follows:

 

REGISTRATION INSTRUCTIONS: DELIVERY INSTRUCTIONS:
                                                                                                                       
Name to appear on certificate

Black Sands Holdnings
Inc.                                                                                                 
Tax ID / Corporate ID # / Cert. Incorporation #

Address
80 Raffles Place      Singapore 048624       
                                                                                                                       
                                                                                                                       
Name and account reference, if applicable

                                                                                                                       
Contact name

                                                                                                                       
Address

                                                                                                                       
Telephone number EXECUTED by the Subscriber this _______ day of__________,
_____. By executing this Agreement, the Subscriber certifies that the Subscriber
is resident in the jurisdiction shown as the “Address of the Subscriber”. The
address of the Subscriber will be accepted by the Company as a representative as
to the address of residency for the Subscriber. WITNESS: EXECUTION BY
SUBSCRIBER:
                                                                                                                       
Signature of witness

                                                                                                                       
Name of witness

                                                                                                                       
Address of witness

                                                                                                                       

 


X /s/ Steven Drayton
Authorized signatory

 


Steven Drayton

Name of authorized signatory (please print)

ACCEPTED this 9 day of August, 2011.

AMERICAN POWER CORP.
Per: /s/ Alvaro Valencia
Authorized signatory


                                                                                                                       
Address of Subscriber (residence)

                                                                                                                       
Telephone number and e-mail address



 

 



 